Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims [] rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim-1: “a house” in line 17 is already cited above in line 6. “the flight” in line 23-24 lack antecedent basis. “a weir” in line 18 is not described in specification, perhaps referring to weir wall 150. Clarification is required.
Regarding claim-2 and 11: “drum member is angled/inclined with respect to horizontal”, it is unclear what applicant is referring to i.e. horizontal to what? Clarification is required.
Regarding claim-5: “auxiliary separator” is not described in specification, perhaps referring to second separator assembly 26. Clarification is required.
Regarding claim-11: “providing a” in line 15 is missing “the housing”. “the flight” in line 14-15 lack antecedent basis. “a weir” in line 10 is not described in specification, perhaps referring to weir wall 150. Clarification is required.
Regarding claim-15: “the flight” in line 23-24 lack antecedent basis. “a weir” in line 18 is not described in specification, perhaps referring to weir wall 150. Clarification is required.
Regarding claim-16: “the flight” in line 4 lack antecedent basis. Clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Examined Claims 1, 3-5, 8, 10-12, and 15-20.
Canceled Claims 2, 6-7, 9, and 13-14.

Claims 1, 3-4, 8, 10-12, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alain (US 20120255896).
Regarding claim-1, Alain discloses a separation system to reclaim sand (liquid material 11a) from animal manure (solid mixture 11) (Check: Abstract: [0045-0128]; Fig.15-16, 17), the separation system comprising: 
a main inlet pipe (5a, Fig.15-16, 17) to convey a flow of animal manure (11); 
a drum assembly (drum 1, Fig.15-16, 17) comprising: 
a drum member (main body 5, Fig.15-16, 17) rotationally situated within a housing (Frame 9, Fig.15), the drum member including: 
a cylindrical wall to encircle the main inlet pipe (5a) at an entrance end and extending along an axis to an exit end (defined at 5b) (See Fig.15, 18), the wall defining a plurality of perforations (perforation/holes Fig.8 and/or slits 25 Fig.14) sized to admit sand particulate smaller than a selected diameter (Check: [0007], [0031], [0094], [0122]); and 
at least one screw flight (screw mechanism 37, Fig.15,17) within the drum member (5) helically extending radially from the entrance end to the exit end and radially inward from the wall short of contact with the main inlet pipe (5a) (See Fig.15, 18); and 
a housing (9) to enclose the drum assembly (1) allowing the drum assembly to rotate relative to the housing, the housing defining a collection chamber (recipient 39, Fig.15-16, 18) to include a weir, the upper extent of which includes a weir edge (defined at point 5b, Fig.15) situated at a height beneath the main inlet pipe (See Fig.15), the weir edge being configured to retain a volume of the flow of animal manure within the collection chamber not to exceed, in height, a liquid level, the liquid level being selected such that the screw flight extends from beneath the liquid level upward to define each of a submerged portion of the flight and a non-submerged portion of the flight (See Fig.18); and
a drive assembly (drive motor 47, Fig.15-16, 18) for rotating the drum assembly (1) relative to the housing (9).
Regarding claim-3, Alain discloses in which a longitudinal axis of the drum member (5) is angled (B1) with respect to horizontal (See Fig.18).
Regarding claim-4, Alain discloses in which the drum assembly (1) further comprises at least one lifting plate (tumbling element 33, Fig.19) extending radially from the wall less than the screw flight and extending parallel to the axis intersecting the screw flight out of the collection chamber through the exit end (Check: [0105], [0110], [0120]).
Regarding claim-8, Alain discloses wherein the screw flight (37) urges a second portion (solid material 11b) of the animal manure (11) out of the exit end (defined at 5b), the second portion being that which remains after a first portion (11a) passes through the perforations (holes Fig.8 and/or slits 25 Fig.14)) (See Fig.18)
Regarding claim-10, Alain discloses a method of recovering sand (liquid material 11a) from animal manure (Solid mixture 11) (Check: Abstract: [0045-0128]; Fig.15-16, 17), the method comprising the steps of: 
providing a main inlet pipe (5a) to convey a flow of animal manure (11);
providing a drum assembly (1) comprising: 
a drum member (5) rotationally situated within a housing (9), the drum member including:
 a cylindrical wall to encircle the main inlet pipe at an entrance end and extending along an axis to an exit end (defined at 5b) (See Fig.15, 18), the wall defining a plurality of perforations (perforation/holes Fig.8 and/or slits 25 Fig.14) sized to admit sand particulate smaller than a selected diameter (Check: [0007], [0031], [0094], [0122]); and 
at least one screw flight (screw mechanism 37, Fig.15,17) within the drum member (5) helically extending radially from the entrance end to the exit end and radially inward from the wall short of contact with the main inlet pipe (5a) (See Fig.15, 18); 
providing a housing (9) to enclose the drum assembly (1) allowing the drum assembly to rotate relative to the housing, the housing defining a collection chamber (recipient 39, Fig.15-16, 18) to include a weir, the upper extent of which includes a weir edge (defined at point 5b, Fig.15) situated at a height beneath the main inlet pipe (See Fig.15), the weir edge being configured to retain a volume of the flow of animal manure within the collection chamber not to exceed, in height, a liquid level, the liquid level being selected such that the screw flight extends from beneath the liquid level upward to define each of a submerged portion of the flight and a non- submerged portion of the flight (See Fig.18); 
rotating the drum assembly (1) relative to the housing such that: 
the flow of animal manure (11) is received within the drum member (5);
collecting water and sand (liquid mixture 11a) that passes from the animal manure (11) in the drum member through the perforations (holes and/or slits 25). 
Regarding claim-11, Alain discloses wherein providing the drum assembly (1) further comprises the step of orienting the drum member such that the entrance end is elevated above the exit end such that a longitudinal axis of the drum member is inclined with respect to horizontal (See Fig.18 for angled orientation)
Regarding claim-12, Alain discloses in which the step of providing the drum assembly (1) further comprises the step of providing at least one lifting plate (tumbling element 33, Fig.19) extending radially from the wall less than the screw flight and extending parallel to the axis intersecting the screw flight out of the collection chamber through the exit end (Check: [0105], [0110], [0120]).
Regarding claim-15, Alain discloses a separation system for feed material (mixture 11) comprising liquids, sand (liquid material 11a), and floating solids (solid material 11b) (Check: Abstract: [0045-0128]; Fig.15-16, 17), the separation system comprising: 
a drum assembly (1) comprising: a drum member (5) formed to include a cylindrical wall an axis defines, a helical screw flight (37) extends from the cylindrical wall radially inward to a blade height and extends from an entrance end of the wall to an exit end of the wall, the wall defining a plurality of perforations (perforation/holes Fig.8 and/or slits 25 Fig.14), the perforations being sized to admit the sand and liquids (11a) but to exclude the floating solids (11b) (See Fig.15, 18); 
a housing (9) to enclose the drum assembly (1) allowing the drum assembly to rotate relative to the housing, the housing defining a collection chamber (recipient 39)  to include a weir, the upper extent of which includes a weir edge (defined at point 5b, Fig.15) situated to retain a volume of the feed material within the collection chamber not to exceed, in height, a liquid level, the liquid level being selected such that a lower extremity of the screw flight extends from the wall beneath the liquid level upward to define each of a submerged portion of the flight and a non-submerged portion of the flight (See Fig.15, 18; and 
a drive assembly (47) for rotating the drum assembly (1) relative to the housing (9).
Regarding claim-16, Alain discloses further comprising a main inlet pipe (5a) that extends into the drum member at its axis on the entrance end but not to interfere with the non-submerged portion of the flight (See Fig.15-16, 18).
Regarding claim-17, Alain discloses in which the axis of the drum member (5) is inclined with respect to horizontal such that the entrance end is lower than the exit end (See Fig.18 for angled orientation).
Regarding claim-18, Alain discloses in which the drum assembly further comprises at least one lifting plate (tumbling element 33, Fig.19) extending radially from the wall less than the screw flight (37) and extending parallel to the axis intersecting the screw flight out of the collection chamber (39) through the exit end (Check: [0105], [0110], [0120])).
Regarding claim-20, Alain discloses further comprising an exit pipe (outlet 5b) with a second screw flight (multiple 37 as shown Fig.15, 18) to receive feed material (11) from the drum member (5), the second screw flight to motivate the received feed material out of the drum member (See Fig.18).

Claims 1, 3-4, 8, 10-12, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamo (US 6868973).
Regarding claim-1, Kamo discloses a separation system to reclaim sand (Filtered substance S1) from animal manure (Suspension S) (Check: Abstract; Col.3 to Col.10; Fig.3-5), the separation system comprising: 
a main inlet pipe (10, Fig.3-5) to convey a flow of animal manure (S); 
a drum assembly (Fig.3-5) comprising: 
a drum member (1, Fig.3-5) rotationally situated within a housing, the drum member including: 
a cylindrical wall to encircle the main inlet pipe (10) at an entrance end and extending along an axis to an exit end (defined at 8) (See Fig.3-5), the wall defining a plurality of perforations (apertures 2, Fig.3-5) sized to admit sand particulate smaller than a selected diameter; and 
at least one screw flight (Fins 12, Fig.3-5) within the drum member (1) helically extending radially from the entrance end to the exit end (defined at 8) and radially inward from the wall short of contact with the main inlet pipe (10) (See Fig.3-5); and 
a housing to enclose the drum assembly (1) allowing the drum assembly to rotate relative to the housing, the housing defining a collection chamber (infiltration zone Z1, Fig.3-5) to include a weir, the upper extent of which includes a weir edge (adjustable gate 26, Fig.3-5) situated at a height beneath the main inlet pipe (See Fig.3-5), the weir edge being configured to retain a volume of the flow of animal manure (S) within the collection chamber (Z1) not to exceed, in height, a liquid level, the liquid level being selected such that the screw flight (12) extends from beneath the liquid level upward to define each of a submerged portion of the flight and a non-submerged portion of the flight (See Fig.3-5); and
a drive assembly (drive motor 5, Fig.3-5) for rotating the drum assembly (1) relative to the housing.
Regarding claim-3, Kamo discloses in which a longitudinal axis of the drum member (1) is angled with respect to horizontal (See Embodiment Fig.5 for inclination drum parts 19, 28).
Regarding claim-4, Kamo discloses in which the drum assembly (1) further comprises at least one lifting plate (receptive cell 31, Fig.3-5) extending radially from the wall less than the screw flight (12) and extending parallel to the axis intersecting the screw flight out of the collection chamber (Z1) through the exit end (defined at 8).
Regarding claim-8, Kamo discloses wherein the screw flight (31) urges a second portion (S2) of the animal manure (S) out of the exit end (discharge port 8, Fig.3-5), the second portion being that which remains after a first portion (S1) passes through the perforations (apertures 2) (See Fig. Fig.3-5)
Regarding claim-10, Kamo discloses a method of recovering sand (S1) from animal manure (S) (Check: Abstract; Col.3 to Col.10; Fig.3-5), the method comprising the steps of: 
providing a main inlet pipe (10) to convey a flow of animal manure (S);
providing a drum assembly (Fig.3-5) comprising: 
a drum member (1) rotationally situated within a housing (Fig.3-5), the drum member including:
 a cylindrical wall to encircle the main inlet pipe at an entrance end and extending along an axis to an exit end (defined at 8) (See Fig.3-5), the wall defining a plurality of perforations (apertures 2) sized to admit sand particulate smaller than a selected diameter; and 
at least one screw flight (Fins 12) within the drum member (1) helically extending radially from the entrance end to the exit end and radially inward from the wall short of contact with the main inlet pipe (10) (See Fig.3-5); 
providing a housing to enclose the drum assembly (1) allowing the drum assembly to rotate relative to the housing, the housing defining a collection chamber (Zone Z1) to include a weir, the upper extent of which includes a weir edge (adjustable gate 26) situated at a height beneath the main inlet pipe (See Fig.3-5), the weir edge being configured to retain a volume of the flow of animal manure within the collection chamber not to exceed, in height, a liquid level, the liquid level being selected such that the screw flight extends from beneath the liquid level upward to define each of a submerged portion of the flight and a non- submerged portion of the flight (See Fig.3-5); 
rotating the drum assembly (1) relative to the housing such that: 
the flow of animal manure (S) is received within the drum member (1);
collecting water and sand (Filtrated substance S1) that passes from the animal manure (S) in the drum member through the perforations (2). 
Regarding claim-11, Kamo discloses wherein providing the drum assembly (1) further comprises the step of orienting the drum member such that the entrance end is elevated above the exit end such that a longitudinal axis of the drum member is inclined with respect to horizontal (See Embodiment Fig.5 for inclination drum parts 19, 28)
Regarding claim-12, Kamo discloses in which the step of providing the drum assembly (1) further comprises the step of providing at least one lifting plate (receptive cell 31, Fig.3-5) extending radially from the wall less than the screw flight and extending parallel to the axis intersecting the screw flight (12) out of the collection chamber (Z1) through the exit end (defined at 8).
Regarding claim-15, Kamo discloses a separation system for feed material (Suspension S) comprising liquids, sand (Liquid and substance i.e. filtered substance S1), and floating solids (Unfiltered Substance S2)) (Check: Abstract; Col.3 to Col.10; Fig.3-5), the separation system comprising: 
a drum assembly (Fig.3-5) comprising: a drum member (1) formed to include a cylindrical wall an axis defines, a helical screw flight (12) extends from the cylindrical wall radially inward to a blade height and extends from an entrance end of the wall to an exit end of the wall, the wall defining a plurality of perforations (2) the perforations being sized to admit the sand and liquids (S1) but to exclude the floating solids (S2) (See Fig.3-5); 
a housing (Fig.3-5) to enclose the drum assembly (1) allowing the drum assembly to rotate relative to the housing, the housing defining a collection chamber (Zone Z1)  to include a weir, the upper extent of which includes a weir edge (adjustable gate 26) situated to retain a volume of the feed material within the collection chamber not to exceed, in height, a liquid level, the liquid level being selected such that a lower extremity of the screw flight extends from the wall beneath the liquid level upward to define each of a submerged portion of the flight and a non-submerged portion of the flight (See Fig.3-5); and 
a drive assembly (4) for rotating the drum assembly (1) relative to the housing.
Regarding claim-16, Kamo discloses further comprising a main inlet pipe (10) that extends into the drum member at its axis on the entrance end but not to interfere with the non-submerged portion of the flight (See Fig.3-5).
Regarding claim-17, Kamo discloses in which the axis of the drum member (1) is inclined with respect to horizontal such that the entrance end is lower than the exit end (See Embodiment Fig.5 for inclination drum parts 19, 28).
Regarding claim-18, Kamo discloses in which the drum assembly further comprises at least one lifting plate (receptive cell 31, Fig.3-5) extending radially from the wall less than the screw flight (12) and extending parallel to the axis intersecting the screw flight out of the collection chamber (Z1) through the exit end.
Regarding claim-20, Kamo discloses further comprising an exit pipe (discharge outlet 8, Fig.3-5) with a second screw flight (multiple Fins 12) to receive feed material (S) from the drum member (1), the second screw flight to motivate the received feed material (Unfiltered S2) out of the drum member (See Fig.3-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Alain (US 20120255896) in view of Lucas (US 6773585).
Regarding claim-5, Alain discloses further comprising (drain 55) for recovering sand (material) from a first portion (11a) of animal manure (11), the first portion having passed through the perforations (holes Fig.8 and/or slits 25 Fig.14).
Alain lacks auxiliary separator for recovering sand.
Lucas discloses a device (screening drum 72 Fig.7) for fluids and solid separation and, for further separation teaches auxiliary separator (axial screw conveyor 14, Fig.1, 7) for recovering sand (57, Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to additionally provide Alain’s system with auxiliary separator for recovering sand as taught by Lucas for purpose of further separating sand from liquid material.
Regarding claim-19, Alain as modified discloses further comprising an auxiliary separator (14 as taught by Lucas Fig.1, 7) to receive the sand and liquids (11a) admitted through the perforations (slits 25) for removing a third portion of the feed material primarily comprising sand from the first portion (11a) of the feed material (11).

Claims 5, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kamo (US 6868973) in view of Lucas (US 6773585).
Regarding claim-5, Kamo discloses further comprising (outlet port 27) for recovering sand (filtered material) from a first portion (S1) of animal manure (S), the first portion having passed through the perforations (2).
kamo lacks auxiliary separator for recovering sand (filtered substance).
Lucas discloses a device (screening drum 72 Fig.7) for fluids and solid separation and, for further separation teaches auxiliary separator (axial screw conveyor 14, Fig.1, 7) for recovering sand (57, Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to additionally provide Kamo’s system with auxiliary separator for recovering sand as taught by Lucas for purpose of further separating sand (filtered substance) from liquid material.
Regarding claim-19, Kamo as modified discloses further comprising an auxiliary separator (14 as taught by Lucas Fig.1, 7) to receive the sand and liquids (S1) admitted through the perforations (2) for removing a third portion of the feed material primarily comprising sand (Filtered Substance S1) from the first portion (S1) of the feed material (S).

Conclusion
Multiple rejections under 102/103 can be applied by using combination of references that are listed on “Notice of Reference Cited”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/MA/Examiner, Art Unit 3651